department of the treasury internal_revenue_service washington d c date number info conex release date uil no cc ita attention dear i am responding to your letter dated date on behalf of your constituent mr mr is a class member who has a residual share in the settlement fund of the continental can litigation mr of this fund was decided in favor of the class members and questions his liability for dollar_figure said that litigation involving the taxability in income taxes ’s belief that the litigation was decided in favor of the class members is not mr entirely correct although two circuits 87_f3d_682 5th cir and 164_f3d_1015 6th cir decided the issues in favor of the class members generally two other circuits 122_f3d_204 4th cir and 151_f3d_855 8th cir decided the issues totally in favor of the government the results of the litigation however have no bearing on mr ’s tax_liability as assessed by the irs as we explained in our letter to you dated date mr underpayments of tax with his returns filed for and irs assessed the unpaid tax and imposed appropriate penalties these amounts remain unpaid and interest continues to accrue as required_by_law further we indicated that the irs determined the unpaid amount to be uncollectible nevertheless interest continues to accrue on the balance our normal practice is to send the taxpayer an annual notice of his federal tax_liability even if the irs determines that the liability is uncollectible failed to include accordingly the i hope this information is helpful if you have further questions please call sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax and accounting
